DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over KR20170024685A to Jung et al. (for which US 2019/0130822 will be used as an equivalent translation); in view of US 2016/0351645 to You et al.

As per claim 1, Jung et al. teach a display device comprising: 
a substrate (Fig. 10B) including a first display area (Fig. 7, 7230) and a second display area (Fig. 7, 7240); 
a signal line which overlaps the first display area and the second display area (Fig. 13, it is at least suggested that signal lines 13242 run thought the entirety of the display screen and are configured to be transparent in at least the transmissive regions of the second display area); and 
wherein the first display area comprises a first pixel area (Fig. 9B), 
the second display area comprises a second pixel area and a transmitting area (Fig. 11, 13241 and 13242), 
the transmitting area comprises a first transmitting area and a second transmitting area, which have different transmittances from each other (Figs. 12 and 13, wiring lines may be made transparent or re-routed; Fig. 12, a center area 12242 comprising no lines will be construed as the first transmitting area, an immediately adjacent transition area, between 12242 and the pixel area will be construed as the claimed second transmitting area).
Jung et al. do not teach a common electrode which overlaps the first display area and the second display area, the common electrode overlaps the first pixel area, the second pixel area, and the second transmitting area, and in the second transmitting area, at least a part of the signal line and the common electrode overlap each other.
You et al. teach 
a common electrode which overlaps the first display area and the second display area (Fig. 5, paragraph 104, common electrode 730 is distributed throughout the entire screen and configured to overlap pixel areas and to not overlap transmitting areas), 
the common electrode overlaps the first pixel area, the second pixel area, and the second transmitting area (Fig. 5, the common electrode is configured to overlap pixel areas, the , and 
in the second transmitting area, at least a part of the signal line and the common electrode overlap each other (the common electrode in Fig. 5 of You et al. would overlap with non-transmitting areas in Fig. 12 of Jung, including transition areas, some of the signal lines are arranged in said transition/”second transmitting” areas). 
It would have been obvious to one of ordinary skill in the art, to modify the device of Jung et al. so that a common electrode overlaps the first display area and the second display area, the common electrode overlaps the first pixel area, the second pixel area, and the second transmitting area, and in the second transmitting area, at least a part of the signal line and the common electrode overlap each other, such as taught by You et al., for the purpose of improving the transparency of the transmitting areas.

As per claim 5, Jung and You et al. teach the display device of claim 1, wherein an opening is defined through the common electrode to overlap the first transmitting area (You, paragraph 104). 

As per claim 6, Jung and You et al. teach the display device of claim 1, wherein each of the first pixel area and the second pixel area comprises: a first pixel which displays a first color; a second pixel which displays a second color different from the first color; and a third pixel which displays a third color different from the first color and the second color (Jung, Fig. 12, RGB pixel arrangement). 

As per claim 13, Jung and You et al. teach the display device of claim 12, wherein each of the first pixel area and the second pixel area comprises: at least two first pixels (Jung, Fig. 12, red sub-; at least four second pixels (Jung, Fig. 12, green sub-pixels); and at least two third pixels (Jung, Fig. 12, blue sub-pixels). 

As per claim 14, Jung and You et al. the display device of claim 12, wherein at least two of the first pixel, the second pixel, and the third pixel are different from each other in size (You, Fig. 12, blue and green sub-pixels are different in size, see also paragraph 146, pixels in first display area have different size to those in second display area). 

As per claim 15, Jung and You et al. teach the display device of claim 1, wherein the common electrode overlapping the first display area has a continuous shape (You, Fig. 5; Jung, Fig. 9B). 

As per claim 16, Jung and You et al. teach the display device of claim 1, wherein a plane size of the transmitting area and a plane size of the second pixel area are substantially the same as each other (Jung, Fig. 12). 

As per claim 17, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Furthermore, Jung and You et al. also teach an optical member which overlaps the second display area (Jung, Fig. 4, 440), an opening is defined through the common electrode to overlap the first transmitting area and the common electrode overlaps the second transmitting area (Jung, Figs. 12 and 13, wiring lines may be made transparent or re-routed; Fig. 12, a fully-transmitting center area 12242 comprising no signal lines will be construed as the first transmitting area, an immediately adjacent transition area, between 12242 and the pixel area will be construed as the claimed second transmitting area; You, Fig. 5, the common electrode is configured not to overlap fully transmitting areas).

Allowable Subject Matter

Claims 2-4, 7-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694